DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/866,448 filed on 5/11/2020. Examiner notes that the present action replaces the non-final office action mailed on 6/1/2021. This is to correct the errors made regarding the 35 USC § 103 rejection of claim 3. Otherwise the present action is identical the non-final office action mailed on 6/1/2021. This action is non-final.

Claim Objections
Claim 13 (lines 5, 7, 13, 15) recites the limitation drop of 5 times, which has a typographical error. For examination purposes the limitation drop of will be interpreted as drop off. Appropriate action required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 (lines 7-8) and claim 4 (line 1) recite the limitation the historical route data, which lacks antecedent basis. Historical data, however, is recited in claim 1.  For examination purposes, the historical route data will be interpreted as the historical data
Claim 7 (lines 3 and 6) recites the limitation local delivery.  The term local in this limitation is a relative term which renders the claim indefinite. The term local is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The delivery is rendered indefinite by the use of the term local.
Claim 8 (line 2) recites the limitation the first package, which lacks antecedent basis. For examination purposes, the first package will be interpreted as a first package.
Claim 9 (lines 2-3) and claim 13 (lines 17-18) recite limitations for determining whether a destination is on a delivery route or a line of travel. The language on a delivery route or a line of travel is relative, which renders the claim indefinite. On a delivery route and on a line of travel is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The determining step is rendered indefinite by the use of the language on a delivery route or a line of travel.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method of obtaining data related to the pickup and delivery of a package, determining a schedule for a delivery provider to pick up and deliver the package, and providing pickup and delivery instructions to the delivery provider. Therefore, claim 1 is directed to one of the four statutory categories of invention: a method.
The limitations A computer-implemented method for same day shipment of a first package comprising: obtaining ... provider data, customer data, and historical data from a plurality of data sources; obtaining ... current location data and current time data associated with one or more delivery providers and one or more buses; analyzing ... the current location data and the current time data that are obtained with respect to the provider data, the customer data, and the historical route data that are obtained ...; determining ... a first receipt location and a first receipt time for the first package based on the analyzing; determining ... a first delivery provider and/or bus for the first package based on the schedule; and providing ... instructions to the bus and/or a first delivery provider ... of the one or more delivery providers to receive, handoff, and/or deliver the first package based on the schedule, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of obtaining data related to the pickup and delivery of a package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining a schedule for a delivery provider to pick up and deliver the package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing pickup and delivery instructions to the delivery provider (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements of a communications network, one or more hardware processors [0039], a graph search algorithm, and a computer device associated with the first delivery provider are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a communications network, one or more hardware processors, a graph search algorithm, and a computer device associated with the first delivery provider do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of obtaining data related to the pickup and 
Claims 2-6 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-16 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of obtaining data related to the pickup and delivery of a package, determining a schedule for a delivery provider to pick up and deliver the package, and providing pickup and delivery instructions to the delivery provider. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because 
Claim 7 recites a method of obtaining data related to the delivery of a package, preparing packing instructions for the package, determining a package can be delivered same day, scheduling a delivery provider to pick up and deliver the package, and preparing/sending pickup and delivery instructions to the delivery provider. Therefore, claim 7 is directed to one of the four statutory categories of invention: a method.
The limitations A computer-implemented method for delivery of packages comprising: obtaining ... delivery information for a product purchased from a retailer, wherein the delivery information comprises instructions for a local delivery of the product; preparing ... packing instructions for a package containing the product for the local delivery; determining that the package can be delivered on the same day based at least one of a time at which the package was received by the customer, a location of each carrier within a service zone, weather data, traffic data, a day of the week, or a size of the package; scheduling ... a pickup time, a delivery time, or both the pickup time or delivery time for the package for a first package carrier based on the determining; preparing ... delivery instructions for the first package carrier to deliver the package to an exchange location or to a destination; and sending ... the delivery instructions to ... the first package carrier to be displayed ... as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of obtaining data related to the delivery of a package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), preparing packing instructions for the package (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining a package can be delivered same day (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), scheduling a delivery provider to pick up and deliver the package (“Certain Methods of Organizing Human Activity” (e.g., commercial 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements of a communications network, one or more hardware processors [0039], and a client device are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a communications network, one or more hardware processors, and a client device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of obtaining data related to the delivery of a package, preparing packing instructions for the package, determining a package can be delivered same day, scheduling a delivery provider to pick up and deliver the package, and preparing/sending pickup and delivery instructions to the delivery provider. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 7-12 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 7-12 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of obtaining data related to the delivery of a package, preparing packing instructions for the package, determining a package can be delivered same day, scheduling a delivery provider to pick up and deliver the package, and preparing/sending pickup and delivery instructions to the delivery provider. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 13 recites a method of obtaining data related to the delivery of packages, determining whether a volume of packages exceeds a threshold, providing instructions to a customer and carrier based on the determination, determining whether one of the packages can be delivered same day and if the destination of the package is on a delivery route, and providing pickup and 
The limitations A computer-implemented method for delivery of packages comprising: obtaining information for a plurality of packages to be delivered from a customer; determining ... whether a volume of the plurality of packages exceeds a volume threshold for a store to handle; providing ... first drop off instructions to the customer if the volume threshold is determined to be exceeded, wherein the first drop off instructions comprise a high volume drop off location; providing ... pickup instructions to a first package carrier if the volume threshold is determined not to be exceeded; determining ... whether a first package of the plurality of packages can be delivered on a same day the first package is picked up by the first package carrier; providing ... second drop off instructions to the first package carrier if the first package cannot be delivered on the same day, wherein the second drop off instructions comprise a next day delivery location for delivery of the first package on the next day; determining ... whether a destination for the first package is on a delivery route or a line of travel of a first package carrier if the first package is determined to be able to delivered on the same day; providing delivering instructions ... for the first package to be delivered to the destination if the first package is determined to be on the delivery route or the line of travel of the first package carrier; and providing instructions ... to the first package carrier to deliver the first package to a drop off location to be handled to a second package carrier if the first package is determined to not be on the delivery route or the line of travel of the first package carrier, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of obtaining data related to the delivery of packages (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining whether a volume of packages exceeds a threshold (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), providing instructions to a customer and carrier based 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. The additional elements of a communications network, one or more hardware processors [0039], and a customer computer device are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a communications network, one or more hardware processors, and a customer computer device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of obtaining data related to the delivery of packages, determining whether a volume of packages exceeds a threshold, providing instructions to a customer and carrier based on the determination, determining whether one of the packages can be delivered same day and if the destination of the package is on a delivery route, and providing pickup and delivery instructions to the carrier. Thus, even when viewed as a whole, 
Claims 14-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 14-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of obtaining data related to the delivery of packages, determining whether a volume of packages exceeds a threshold, providing instructions to a customer and carrier based on the determination, determining whether one of the packages can be delivered same day and if the destination of the package is on a delivery route, and providing pickup and delivery instructions to the carrier. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Gishen (U.S. Pub. No. 2015/0081581).]
Regarding the following claim 1 limitations, Wolter, as shown, discloses the following limitations:
A computer-implemented method for same day shipment of a first package comprising: obtaining, over a communications network, provider data, customer data, and historical data from a plurality of data sources; [See [Col. 4, Lines 11-16]; [Col. 5, Lines 21-31]; [Col. 17, Lines 23-43]; [Col. 3, Lines 20-23]; Wolter teaches a sender device 122 sending pickup location data (i.e. customer data) to a service computing device 102. Wolter further teaches the service computing device 102 receiving courier location data (i.e. provider data) from courier devices 128. Wolter further teaches positioning couriers based on predictable patterns of previous orders (i.e. historical data) placed before delivery orders are received.]
... obtaining, over the communications network, current location data and current time data associated with one or more delivery providers and one or more buses; [See [Col. 5, Lines 55-62]; [Col. 15, Lines 45-54]; [Col. 3, Lines 5-14]; [Col. 10, Lines 4-13]; Wolter teaches a service computing device 102 receiving courier locations and current estimated time of arrival (i.e. current time data) from courier devices (i.e. current location data and current time data associated with one or more delivery providers) some of which are on public transport vehicles such as buses delivering packages.]
... analyzing, by one or more hardware processors, the current location data and the current time data that are obtained with respect to the provider data, the customer data, and the historical data that are obtained; [See [Col. 3, Lines 5-14]; [Col. 17, Lines 33-43]; Wolter teaches analyzing the current locations and estimated times of arrival of active couriers with respect to courier data, pickup location data (i.e. customer data), and past locations of orders placed (i.e. historical data).]
... determining, by the one or more hardware processors, a schedule, a first receipt location and a first receipt time for the first package based on the analyzing; [See [Col. 3, Lines 16-19]; [Col. 6, Lines 30-35]; [Col. 9, Line 65 - Col. 10, Line 4]; Wolter teaches scheduling times and locations for courier pickups, handoffs, and deliveries based on an analysis of the current locations and estimated times of arrival of active couriers with respect to courier data, pickup location data (i.e. customer data), and past locations of orders placed (i.e. historical data).]
... and providing, over the communications network, instructions to the bus and/or a first delivery provider computer device associated with the first delivery provider of the one or more delivery providers to receive, handoff, and/or deliver the first package based on the schedule. [See [Col. 9, Lines 45-54]; [Col. 9, Lines 57-65]; [Col. 6, Lines 22-35]; Wolter teaches providing courier devices scheduled times and locations for courier pickups, handoffs, and deliveries as instructions to perform the associated tasks.]
Wolter does not, however Gishen does, disclose the following limitations:
... data that are obtained using a graph search algorithm; [See [0047]; Gishen teaches using a graph search algorithm in determining optimal vehicles routes.]

Regarding the following claim 4 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter further discloses the following limitations:
The computer-implemented method of claim 1, wherein the historical data comprises one or more routes taken by each of the one or more delivery providers, the one or more routes are segmented to a plurality of sections, each of the plurality of sections associated with a start point and an end point, and each of the plurality of section is associated with a transit time to travel a length of each section. [See [Col. 5, Lines 5-13]; [Col. 15, Lines 45-54]; [Col. 16, Lines 1-12]; [Col. 10, Lines 4-13]; Wolter teaches using predictable scheduled routes (i.e. historical data) of public transport vehicles such as buses.  Wolter teaches splitting these predictable scheduled routes into sections in which a courier is aboard the public transport vehicle transporting a container. Each section has a start point and an end point which comprise any of a pickup, handoff, or delivery location of the courier. Wolter further teaches that the predictable scheduled routes are fixed (i.e. associated with ... a length of each section), and can be used to predict arrival times of the public transport vehicles at various destinations (i.e. associated with a travel time).]
Regarding the following claim 5 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter further discloses the following limitations:
The computer-implemented method of claim 1, further comprising determining a second receipt location and a second receipt time for a second package based on the analyzing; and providing instructions to a third delivery provider of the one or more delivery providers to receive or deliver the second package based on the second receipt location and the second receipt time. [See [Col. 3, Lines 16-19]; [Col. 6, Lines 30-35]; [Col. 9, Line 65 - Col. 10, Line 4]; Wolter teaches delivering an item from a sender to a recipient via a series of courier handoffs that employ scheduled public transport vehicles such as buses. Each courier in the series receives individualized instructions for their section of the overall delivery route of the item between the sender and the recipient locations.]

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Gishen (U.S. Pub. No. 2015/0081581) and in further view of Falcone (U.S. Pub. No. 2015/0088779).]
Regarding the following claim 2 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter and Falcone do not, however Gishen does, disclose the following limitations:
... data in the graph search algorithm. [See [0047]; Gishen teaches using a graph search algorithm in determining optimal vehicles routes.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route determining function of Wolter with the use of the graph search algorithm function of Gishen.  While Wolter teaches selecting couriers for different transport jobs, and determining routes for said couriers, the graph search algorithm of Gishen could be used by Wolter, instead of its current route determining method, to optimize the routes set out for each courier.  Optimal routes would save couriers time, increase recipient satisfaction 
While Gishen teaches analyzing data using a graph search algorithm, it does not teach the analyzed data being weather and traffic related. Wolter also does not disclose analyzing weather and traffic data however Falcone does, as shown below:
The computer-implemented method of claim 1, further comprising obtaining weather data from a weather data provider and traffic data from a traffic data provider and wherein the analyzing further comprises using the weather data and the traffic data ... [See [0092]; Falcone teaches its processor 101 receiving weather data 119 and traffic data 120 and using this data to schedule future deliveries, adjust drive times and routing for current deliveries, determine delivery routes, calculate estimated delivery times, and reroute deliveries.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route determining function of Wolter with the weather/traffic data function of Falcone.  By utilizing this function of Falcone, Wolter would be able to more accurately predict delivery times, better optimize routes, and better schedule future deliveries thereby saving time and money in the form of labor and fuel costs.
Regarding the following claim 6 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter further discloses the following limitations:
The computer-implemented method of claim 5, wherein the instructions are ... associated with the first delivery location. [See [Col. 6, Lines 24-35]; [Col. 7, Lines 4-12]; Wolter teaches providing delivery instructions including a first handoff location (i.e. the first delivery location).]
Wolter does not, however Falcone does, disclose the following limitations:
... instructions are overlaid or integrated within a graphical representation of map ... [See [0087]; Falcone teaches a driver interface 108 coupled to a vehicle navigation system to provide visual route information and directions on a map display.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route instruction providing function of Wolter with the presentation of visual route information and directions on a map display feature of Falcone.  It is common within routing and navigational arts to provide visual route information and directions on a map display due to its clarity and efficiency in which it conveys important information to a user.  By providing routing instructions in this way, Wolter would avoid costly mistakes and misunderstandings that would come with, say, providing route instructions in a less clear format such as text without any visual aids.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Pat. No. 10,657,486) in view of Gishen (U.S. Pub. No. 2015/0081581) in further view of Falcone (U.S. Pub. No. 2015/0088779) and in yet further view of Williams (U.S. Pub. No. 2015/0046361).
Regarding the following claim 3 limitations, Wolter and Gishen, as shown, disclose all claim 1 limitations. Wolter and Gishen do not, however Falcone does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising continuously updating the analyzing based on updated information; [See [0092]; Falcone teaches using traffic data to reroute a delivery truck as updated traffic conditions are reported (i.e. continuously updating the analyzing based on updated information).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the route determining function of Wolter with the continuous traffic data analysis of Falcone. Traffic conditions on any given transportation path 
Wolter, Gishen and Falcone do not, however Williams does, disclose the following limitations:
... determining that the first delivery provider will not be at the first receipt location at the first receipt time, and providing the instructions to a second delivery provider of the one or more delivery providers to receive or delivery the first package. [See [0064-0065]; (Fig. 4, elements 450, 460); Williams teaches determining that a flight set to be a carrier of a package has been cancelled based on a package not moving from its pickup location when it is scheduled to be in transit. Williams further teaches transferring the package to an alternate flight for delivery.-]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the courier determining function of Wolter with the carrier replacement function of Williams. In the system of Wolter there are many things that could prevent a courier assigned to a deliver a package to not be able to do so (e.g. courier is in a traffic accident on the way to pick up a package, courier’s device breaks and does not receive the assignment, etc.). By implementing the carrier replacement function of Williams, Wolter would be able to dynamically handle these unforeseen events, reassign a new courier to the delivery, and still fulfill the delivery request for the recipient.  This would improve recipient satisfaction as well as prevent a package from being abandoned at its current location.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Wolter (U.S. Pat. No. 10,657,486).]
Regarding the following claim 7 limitations, Ellison, as shown, discloses the following limitations:
A computer-implemented method for delivery of packages comprising: obtaining, over a communication network, delivery information for a product purchased from a retailer, wherein the delivery information comprises instructions for a delivery of the product; [See [0073]; [0109]; (Fig. 8, element 815); Ellison teaches a carrier/transporter computing entity 100 receiving information  from a retailer indicating a pick-up location and a delivery location of a purchased product.]
... determining that the package can be delivered on the same day based at least one of a time at which the package was received by the customer, a location of each carrier within a service zone, weather data, traffic data, a day of the week, or a size of the package; [See [0113]; Ellison teaches determining whether a carrier/transporter can make a same-day delivery by reviewing current and planned vehicle locations, drivers, and routes (i.e. a location of each carrier within a service zone).]
... scheduling, by the hardware processor, a pickup time, a delivery time, or both the pickup time or delivery time for the package for a first package carrier based on the determining; [See [0087]; Ellison teaches a carrier/transporter computing entity 100 dynamically identifying and/or creating meet-up points and/or meet-up times for one or more available vehicles to coordinate pick-up and/or delivery of items.]
... preparing, by the hardware processor, delivery instructions for the first package carrier to deliver the package to an exchange location or to a destination; [See [0087]; Ellison teaches a carrier/transporter computing entity 100 generating a travel route for pick-up and/or delivery of items.]
... and sending, over the communication network, the delivery instructions to a client device of the first package carrier to be displayed on a display of the client device. [See [0087-
Ellison does not, however Wolter does, disclose the following limitations:
... preparing, by a hardware processor, packing instructions for a package containing the product for the local delivery; [See [Col. 17, Lines 44-61]; [Col. 18, Lines 25-30]; Wolter teaches four different compartments in a delivery container, each packed with items to be delivered to a different delivery location.  Wolter further teaches that two sets of items packed into a container may be selected so that the second delivery location is within a threshold distance of the first delivery location so that the first recipient may be more likely to agree to deliver the container to the second delivery location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the method for delivery of packages of Ellison with the packing instructions feature of Wolter. The packing instructions feature of Wolter would allow the package deliveries of Ellison to be more time/cost efficient, by using a single package/container for multiple deliveries at a time made possible by the organization of items via the packing instructions.
Regarding the following claim 8 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 7, wherein the scheduling further comprises determining that a first package can be delivered on the same day based at least one of a time at which the first package was received by the customer, a location of each carrier within a service zone, weather data, traffic data, a day of the week, or a size of the first package. [See [0087]; a location of each carrier within a service zone).]
Regarding the following claim 9 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 7, wherein the scheduling further comprises determining that the destination for the first package is on a delivery route or a line of travel based on a geographic position of the first package carrier. [See [0088]; Ellison teaches using route/location border limits in determining an optimal delivery route schedule.]
Regarding the following claim 10 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 7, wherein the scheduling further comprising obtaining, over the communication network, geolocation data for each package carrier in a service zone. [See [0101]; [0110]; Ellison teaches using obtained carrier vehicle locations (i.e. geolocation data for each package carrier in a service zone) in scheduling and optimizing routes for carriers.]
Regarding the following claim 11 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 7, wherein the geolocation data comprises an identifier for a delivery route, an identifier for the line of travel, a timestamp, a current global satellite coordinate for each package carrier, or a current longitude-latitude identifier for each package carrier.
Regarding the following claim 12 limitations, Ellison and Wolter, as shown, disclose all claim 7 limitations. Ellison does not, however Wolter does, disclose the following limitations:
The computer-implemented method of claim 7, wherein the geolocation data is updated on a periodic basis. [See [Col. 5, Lines 55-62]; Wolter teaches a courier application 132 of a courier device 128 may send updated courier location information to a service computing device 102 on a periodic basis.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the package delivery method of Ellison with the courier location monitoring feature of Wolter.  By utilizing Wolter’s feature, Ellison would have up-to-date information regarding delivery vehicles, their routes, and locations at any given time.  This would allow Ellison to have more accurate tracking information for use by the system operator and the recipient, as well as allow Ellison to better optimize its routing and delivery planning, thereby saving on labor and fuel costs.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. Pub. No. 2016/0071056) in view of Lievens (U.S. Pub. No. 2014/0279664).]
Regarding the following claim 13 limitations, Ellison, as shown, discloses the following limitations:
A computer-implemented method for delivery of packages comprising: obtaining information for a plurality of packages to be delivered from a customer; [See [0073]; Ellison teaches a carrier/transporter computing entity 100 receiving information regarding one or more items to be shipped from a retailer (i.e. customer).]
... determining, by the hardware processor, whether a first package of the plurality of packages can be delivered on a same day the first package is picked up by the first package carrier; [See [0073]; [0113]; Ellison teaches the carrier/transporter (associated with the 
... providing, over the communication network to the first client device, second drop off instructions to the first package carrier if the first package cannot be delivered on the same day, wherein the second drop off instructions comprise a next day delivery location for delivery of the first package on the next day; [See [0100-0101]; Ellison teaches that if a time compressed/sensitive delivery request is received at or near midnight, the carrier/transporter provides a solution to deliver the one or more items associated with the request as early as possible the next day.]
... determining, by the hardware processor, whether a destination for the first package is on a delivery route or a line of travel of a first package carrier if the first package is determined to be able to delivered on the same day; [See [0084]; [0088]; Ellison teaches a carrier/transporter computing entity configured to dynamically insert meet-up points and meet-up times in the planned routes of one or more available vehicles to execute same-day delivery. Ellison further teaches that the optimization of these dynamically determined delivery routes is based on route/location border limits of each delivery route (i.e. determining, by the hardware processor, whether a destination for the first package is on a delivery route or a line of travel of a first package carrier).]
... providing delivering instructions, over the communication network to the first client device, for the first package to be delivered to the destination if the first package is determined to be on the delivery route or the line of travel of the first package carrier;
... and providing instructions, over the communication network to the first client device, to the first package carrier to deliver the first package to a drop off location to be handled to a second package carrier if the first package is determined to not be on the delivery route or the line of travel of the first package carrier. [See [0087]; [0088]; Ellison teaches dynamically optimizing delivery routes by utilizing more than one vehicle in the delivery of an item using meet-up points and meet-up times.  This dynamic optimization utilizing more than one vehicle is based in part on route location/border limits of each delivery route.]
Ellison does not, however Lievens does, disclose the following limitations:
... determining, by a hardware processor, whether a volume of the plurality of packages exceeds a volume threshold for a store to handle; [See [0018]; [0075]; Lievens teaches determining when the physical space at an attended delivery/pickup location reaches 95% maximum capacity (i.e. a volume of the plurality of packages exceeds a volume threshold for a store to handle).]
... providing, over a communication network to a customer computer device, first drop off instructions to the customer if the volume threshold is determined to be exceeded, wherein the first drop off instructions comprise a high volume drop off location; providing, over the communication network to a first client device, pickup instructions to a first package carrier if the volume threshold is determined not to be exceeded; Lievens teaches rerouting parcels to an alternative attended delivery/pickup location when an initial attended delivery/pickup location reaches 95% maximum capacity, and directing a customer to drop off said parcels at the alternative location accordingly.  Lievens further teaches directing carriers to pick up all parcels from their respective locations, thereby including directing carriers to pick up parcels from the initial attended delivery/pickup location if 95% maximum capacity has not been reached at that location.]

Regarding the following claim 14 limitations, Ellison and Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 13, wherein the determining whether the first package can be delivered on the same day is based at least one of a time at which the first package was received by the customer, a location of each carrier within a service zone, weather data, traffic data, a day of the week, or a size of the first package. [See [0087]; [0113]; Ellison teaches determining whether a carrier/transporter can make a same-day delivery by reviewing current and planned vehicle locations, drivers, and routes (i.e. a location of each carrier within a service zone).]
Regarding the following claim 15 limitations, Ellison and Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 13, wherein the determining whether the destination for the first package is on the delivery route or the line of travel based on a geographic position of the first package carrier. 
Regarding the following claim 16 limitations, Ellison and Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 13, wherein the first package is determined to not be on the delivery route or the line of travel of the first package carrier based on a geographic position of the first package carrier. [See [0088]; Ellison teaches using vehicle route/location border limits in determining an optimal delivery route schedule.]
Regarding the following claim 17 limitations, Ellison and Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 16, further comprising obtaining, over the communication network, geolocation data for each package carrier in the service zone. [See [0101]; [0110]; Ellison teaches using obtained carrier vehicle locations (i.e. geolocation data for each package carrier in a service zone) in scheduling and optimizing routes for carriers.]
Regarding the following claim 18 limitations, Ellison and Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 16, further comprising obtaining, over the communication network, geolocation data for each package carrier in the service zone. [See [0101]; [0110]; [0011]; Ellison teaches using obtained carrier vehicle locations in one or more same day logistic zones (i.e. geolocation data for each package carrier in the service zone) in scheduling and optimizing routes for carriers.]
Regarding the following claim 19 limitations, Ellison and Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 17, wherein the geolocation data comprises an identifier for the delivery route, an identifier for the line of travel, a timestamp, a current global satellite coordinate for each package carrier, or a current longitude-latitude identifier for each package carrier. [See [0054]; Ellison teaches user computing entities 110 (courier mobile devices) including outdoor positioning aspects such as a location module adapted to acquire longitude and latitude.]
Regarding the following claim 20 limitations, Ellison and Lievens, as shown, discloses all claim 13 limitations. Ellison further discloses the following limitations:
The computer-implemented method of claim 17, further comprising providing, over the communication network, the geolocation data to each client device for at least a subset of package carriers in the service zone. [See [0101]; [0110]; [0011]; Ellison teaches using obtained carrier vehicle locations in one or more same day logistic zones (i.e. geolocation data for each package carrier in the service zone) in scheduling and optimizing routes for carriers.]

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rademaker (U.S. Pub. No. 2012/0173448) teaches a delivery handoff system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/C.G./
Examiner, Art Unit 3628/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628